DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection presented below.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1, 3-10 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2008/0068612 to Manning, in view of US Publication 2009/0153873 to Chan et al.


In regards to claims 1, 3-10, 16-19 and 20-25, Manning discloses and shows in Figures 1-2 an interferometer system, including a beam splitter (31) (applicant’s optical elements) arranged for directing light along a first interferometer path (17) and separate second interferometer path (16), and for combining the light for allowing interferometry (par. 13-14); 
wherein the first interferometer path is provided with a variable optical delay element (33) (applicant’s first light transmitting structure) having a rotational position that is adjustable with respect to an optical axis of the first interferometer path, said first light transmitting structure generating a single optical path difference for all light in the first interferometer path received by the first light transmitting structure (par. 13-14);
wherein an interference pattern from combining the light beams is detected over a time period in which the rotational position of the first light transmitting structure is fixed (par. 2, 14; wherein “a stepper motor” provides the fixed, or stepped, path length difference and measurement);

[claim 4] including a driver for adjusting the rotational position of the first light transmitting structure, the driver for example including a rotational support structure for rotationally holding the light transmitting structure (par. 13-14) (Figures 1-2);  
[claim 8] wherein the variable optical delay element (33) (applicant’s first light transmitting structure) includes a light incident surface, as well as a light exit surface that extends substantially in parallel with the light incident surface (Figures 1-2);
[claim 9] wherein the rotational position of the variable optical delay element (33) (applicant’s first light transmitting structure) can be adjusted over an angle of at least zero degrees between at least a first rotational and second rotational position with respect to the optical axis of the first path, wherein the variable optical delay element (applicant’s first light transmitting structure) is preferably dimensioned such that it receives all light that traverses the respective first interferometer path, during operation, in both rotational positions (Figures 1-2) (par. 13-14);
[claim 10] wherein the variable optical delay element (33) (applicant’s first light transmitting structure) has at least one rotational position with respect to the optical axis of the first path, in which the optical axis extends substantially normally onto an incident surface and/or exit surface of that structure (Figures 1-2) (par. 13-14);
[claim 16] wherein the variable optical delay element (33) (applicant’s first light transmitting structure) is made of glass, for example including one or more glass plates or one or more glass layers (par. 2, 13-14);  

[claim 18] including a processor and control (applicant’s interferometer calibration equipment) for setting a rotational position of the first light transmitting structure based on a test signal, for example light having a predetermined light spectrum or spectrum component (par. 13-14);
[claim 22] wherein during the first calibration step, broadband light or white light is directed along the first interferometer path and second interferometer path (Figures 1-2)(par. 13-14);
[claim 23] including a second calibration step wherein the first and second light beams are directed along the first interferometer path and second interferometer path, respectively, with the presence of the first light transmitting structure in the first path and a second light transmitting structure in the second interferometer path (Figures 1-2)(par. 13-14), wherein light is used having a predetermined light spectrum or spectrum component (par. 2, 13-14), wherein a rotational position of the first light transmitting structure is set based on analysis of a detected interference pattern of the first and second light beams (par. 2, 13-14);
[claims 24 and 25] wherein the first light transmitting structure extends in the first interferometer path and not in the second interferometer path (Figures 1-2) (par. 13-14). 
 
Manning differs from the limitations in that it is silent to the interferometer system, including a displacement element for manually or automatically removing the first light transmitting structure from the first path; [claim 3] wherein the system includes a first 
However, Chan teaches and shows in Figure 5, an interferometric imaging system (200) wherein an “optical element insertion and removal mechanism (9A) is a mechanism configured to insert and remove the optical-path-length changing optical element (9) into and from the optical path of the reference light (R)” (par. 203). Chen further teaches that the optical element insertion and removal mechanism (9A) may be controlled by a computer and/or an operation part (33), such as a mouse, keyboard, trackball, joystick and a control panel (par. 202-203, 207).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Manning to include an automatically or manually removable optical-path-length changing element for the advantage of obtaining and correcting system aberrations, and setting a desired OPD in the interferometer, with a reasonable expectation of success. 
 
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Manning, in view of Chan, and in further view of US Publication 2004/0136006 to Abbink.

In regards to claims 11-15, Manning discloses an interferometric system that utilizes a plurality of tilting compensators (33A, 33B, 34) to set an optical path difference of an interferometer (par. 2, 13-14).
Manning in view of Chan, discloses an interferometric spectrometer system wherein path-length changing elements may be removed, as discussed above.
Manning in view of Chan differs from the limitations in that they are silent to the interferometer system: [claim 11] wherein the second interferometer path is provided with a second light transmitting structure, for example having a rotational position that is not adjustable with respect to an optical axis of the second interferometer path; [claim 12] wherein the second interferometer path is provided with a second light transmitting structure for locally 
However, Abbink teaches and shows in Figures 5 and 6d, an interferometer that utilizes a second corrective element (517, 639) to correct for misalignment and allow for a desired OPD to be obtained (par. 25, 30, 32-33). Further, interferometer systems that utilize identical optical elements and configurations in both the sample and reference paths, e.g. a Linnik interferometer, are well-known to those of ordinary skill in the art. Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Manning in view of Chan, to include a second corrective element for the advantage of correcting misalignments and system aberrations, and obtaining a desired OPD in the interferometer, with a reasonable expectation of success. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 6,144,456 to Chavanne et al. discloses an interferometer that utilizes a rotating element (15) to obtain a desired path length difference.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HANSEN whose telephone number is (571)270-1736.  The examiner can normally be reached on Monday to Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JONATHAN M. HANSEN
Primary Examiner
Art Unit 2886



/JONATHAN M HANSEN/Primary Examiner, Art Unit 2886